Opinion issued January 9, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-12-00700-CV
                          ———————————
                    N. MICHAEL HORNSBY, Appellants
                                      V.
                 NORAM DRILLING COMPANY, Appellee


                   On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Case No. 2008-37498


                         MEMORANDUM OPINION

      Appellant, N. Michael Hornsby, has filed an unopposed motion to dismiss

the appeal. No opinion has issued. Accordingly, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending motions

as moot.
                                PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.




                                        2